                     Case 2:19-cv-00096-BNW Document 31 Filed 04/12/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Stephen J. Schultz,
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-00096-BNW
Nancy A. Berryhill,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that the Law Offices of Lawrence D. Rohlfing, is awarded attorneys’ fees pursuant to 42 U.S.C. § 406(b) in
the amount of $18,000.00. IT IS FURTHER ORDERED that the Law Offices of Lawrence D. Rohlfing shall
reimburse Plaintiff the amount of $2,300.00 for EAJA fees previously paid by the Commissioner.




         4/12/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
